DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 4/6/2021 regarding the patentability of the newly-amended claims have been fully considered.
With respect to independent Claim 1, this claim and its dependent claims are allowable due to the incorporation of the allowable subject matter of previously-submitted Claim 4.  As indicated in the Non-Final Office Action of 1/6/2021, the subject matter of then-recited Claim 4 would be allowable if incorporated into Claim 1.
With respect to independent Claim 6, Applicant has incorporated the limitations of previously-submitted Claim 4 into Claim 6.  However, previously-presented Claim 6 is different in scope from previously-submitted Claim 1.  The limitations of the present Claim 6 are met by the combination of the Hisanaga and Yonemoto references, as explained below in the rejection of Claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hisanaga et al., US 2014/0098331 (previously-cited) in view of Yonemoto et al., US 2016/0018578 (previously-cited).
Regarding Claim 6, Hisanaga discloses:  An image display apparatus (liquid crystal display; paragraphs [0361]-[0366] and FIGS. 1, 2 of Hisanaga), comprising an optical laminate as a front plate (polarizing plate 5 and liquid crystal cell 20 are located at a viewer side [front side] of a backlight 6 and thus may be identified as a “front plate”; paragraph [0362]-[0365] and FIG. 2 of Hisanaga; the Examiner notes that Applicant does not appear to have provided a special definition of “front plate” and thus this claim limitation may be broadly interpreted as above), the optical laminate comprising (the Examiner notes that the term :
a thin glass having a thickness of 100 µm or less (liquid crystal cell 20 includes a liquid crystal layer and two glass substrates that are provided on both sides of the liquid crystal layer, wherein the thickness of the glass substrates is preferably less than or equal to 0.3 mm [300 µm]; paragraphs [0361]-[0366] and FIGS. 1, 2 of Hisanaga); and
a polarizing plate arranged on one side of the thin glass (polarizing plate 5 [which may have a layered structure similar to polarizing plate 10] is arranged on a lower side of liquid crystal cell 20 having the glass substrates at both sides; paragraphs [0025]-[0029], [0364], [0365] and FIG. 2 of Hisanaga);
wherein the polarizing plate comprises:
a polarizer (polarizing plate 5 may include polarizer 3; paragraphs [0026]-[0028] and FIGS. 1, 2 of Hisanaga); and
a protective film directly arranged on a surface of the polarizer between the polarizer and the thin glass (polarizing plate 5 includes first protective film 1 and second protective film 2, which are both directly arranged on opposing surfaces of polarizer 3, wherein at least one of such protective films is between polarizer 3 and liquid crystal cell 20 having the glass substrates at both sides; paragraphs [0026]-[0028] and FIG. 2 of Hisanaga);
the thin glass and the polarizing plate are elongated films 
the thin glass and the polarizing plate are continuously bonded with their longitudinal directions aligned (the layers of display devices have their longitudinal directions [e.g., short sides, long sides] aligned; see Abstract of Hisanaga; see also product-by-process discussion below); and
the optical laminate is arranged with its thin glass side as an outermost surface on a viewer side of the image display apparatus (the combination of polarizing plate 5 and liquid crystal cell 20 [having the glass substrates at both sides] may be characterized as the claimed “optical laminate”, wherein among the layers of such optical laminate, the thin glass of liquid crystal cell 20 is on a viewer side of the liquid crystal display of Hisanaga; paragraphs [0361]-[0366] and FIGS. 1, 2 of Hisanaga).

Item (e) above renders Claim 6 a product-by-process claim.  It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP § 2113, Section I, citing In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  MPEP § 2113, Section II, citing In re Fessmann, 489 In re Marosi, 710 F.2d 798, 802; 218 USPQ 289, 292 (Fed. Cir. 1983).
In the present case, Hisanaga does not appear to explicitly disclose a process involving continuously bonding the glass substrate of liquid crystal cell 20 [thin glass] and the polarizing plate 10 or the combined layers 1, 2, and 3 [polarizing plate] (see, e.g., paragraphs [0025]-[0029], [0361]-[0366] and FIGS. 1, 2 of Hisanaga).  However, it is the Examiner’s present understanding that the claimed “continuous[] bond[ing]” does not appear to impart any distinguishable difference from the product of Hisanaga.  Thus, it is not apparent how the product of Hisanaga (at least with respect to the claimed “thin glass” and the “polarizing plate”) differs from a product resulting from the claimed process.

Hisanaga recognizes the importance of both the modulus of elasticity of polarizing plate and the modulus of elasticity of polarizer protective films specifically, including at room temperature [25 degrees C] (paragraphs [0089], [0094], [0470] of Hisanaga).
Nonetheless, Hisanaga does not appear to explicitly disclose:  the protective film has a modulus of elasticity at 23.degree. C. of from 1.5 GPa to 10 GPa.
Yonemoto is related to Hisanaga with respect to display device having liquid crystal cell between polarizing plates.
Yonemoto teaches:  the protective film has a modulus of elasticity at 23.degree. C. of from 1.5 GPa to 10 GPa (in connection with a liquid crystal cell 22 utilizing thin glass substrates, the modulus of elasticity of a polarizer protective film 2 at a thin glass side of the polarizer is most preferably 3.2 to 4.2 GPa, at a temperature of 25 degrees C; Abstract and paragraphs [0035], [0134]-[0137], [0234]-[0237], [0453] and FIGS. 1, 2 of Yonemoto; the Examiner notes that a difference of 2 degrees Celsius between the claimed temperature and the temperature of Yonemoto is negligible with respect to significantly altering the modulus of elasticity, and furthermore, even if such temperature difference either doubled or halved the modulus of Yonemoto, such modulus would still be within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the modulus of elasticity of Yonemoto for the protective film of Hisanaga, in order to suppress curling of the polarization plate, provide manufacturing suitability such as transporting properties at the time of preparing the film, slitting properties of an end portion, and resistance against rupturing, while still expressing sufficient optical properties, as taught in paragraphs [0136], [0137] of Yonemoto.

Allowable Subject Matter
Claims 1, 3 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various image display apparatus, including:


    PNG
    media_image1.png
    293
    561
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    93
    555
    media_image2.png
    Greyscale



The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image3.png
    26
    531
    media_image3.png
    Greyscale


With respect to Claims 3 and 5, these claims depend from Claim 1 and are therefore allowable for at least the same reasons as Claim 1.

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872